DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 29 March 2021 (“Response”).  
Claims 1, 3–7, 9–11, 13–17, and 19–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3–7, 9–11, 13–17, and 19–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of checking solvency of a remitter to a transaction and carrying out the transaction (which is a fundamental economic practice and/or a mental process). 
The abstract idea is set forth or described by the following limitations: 
(1) receiving, from an account of a remitter, a transaction for a remittance to an account of a remittee, wherein the transaction comprises a remittance amount of the remittance and at least one reserved amount corresponding to the remittance amount allocated by the remitter from a reserve fund list to the transaction, wherein the reserved fund list is maintained in the account of the remitter and comprises a plurality of reserved amounts obtained by dividing a balance of the account of the remitter;

(3) in response to determining that the total amount of the at least one reserved amount comprised in the transaction is greater than or equal to the remittance amount: deducting the remittance amount from the balance of the account of the remitter, and adding the remittance amount to a balance of the account of the remittee;
(4) receiving a second transaction sent by the remitter to initialize the reserve fund list, wherein the second transaction comprises the plurality of reserved amounts;
(5) performing transaction verification on the second transaction to verify whether a total amount of the plurality of reserved amounts comprised in the second transaction is less than or equal to the balance of the account of the remitter; and
(6) in response to determining that the total amount of the plurality of reserved amounts comprised in the second transaction is less than or equal to the balance of the account of the remitter, constructing the reserve fund list based on the plurality of reserved amounts, and updating the reserve fund list.
Limitations (1)–(6) represent certain methods of organizing human activity (e.g., a fundamental economic practice), and/or a mental process (e.g., a process that can be performed mentally and/or using pen and paper). Therefore, limitations (1)–(6) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the 
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. Particularly, the limitations requiring the steps to be performed by a “node in a blockchain network” in merely limiting the abstract idea to a particular technological environment and/or using a generic computer component as a tool to implement the abstract idea. Independent claim 11 begins “[a] non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising,” however, this language in the preamble merely requires generic computer implementation of the abstract idea recited in the body of claim 11 (which is substantially the same as discussed above for claim 1). Similarly, 
As explained in the following paragraphs, dependent claims 3–7 and 9–10 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. 
Claim 3 recites “wherein performing the verification of the transaction further comprises determining that the at least one reserved amount is marked as unused in the reserve fund list,” which is language further directed to the abstract idea noted above.
Claim 4 recites “in response to deducting the remittance amount from the balance of the account of the remitter, marking the at least one reserved amount as used in the reserve fund list,” which is language further directed to the abstract idea noted above.
Claim 5 recites “wherein the reserve fund list further comprises a plurality of unique identifiers corresponding to the plurality of reserved amounts, and the transaction further comprises at least one unique identifier corresponding to the at least one reserved amount; and performing the verification of the transaction further comprises determining that at least one unique identifier of the at least one reserved amount is unused in a prior remittance,” which is language further directed to the abstract idea noted above.
Claim 6 recites “wherein the balance of the account of the remitter, the balance of the SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas).
Claim 7 recites “method according to claim 6, wherein the zero knowledge proof is a first zero knowledge proof, the transaction further comprises a second zero knowledge proof generated based on the remittance amount encrypted based on homomorphic encryption; and performing the verification of the transaction further comprises performing zero knowledge verification on the second zero knowledge proof based on a zero knowledge proof algorithm to determine that the remittance amount is greater than or equal to zero.” However, these limitations are a series of mathematical calculations based on selected information, i.e., directed to another abstract idea, and therefore do not cure the deficiencies of claim 1. See SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas).
Claim 9 recites “method according to claim 1, wherein the balance of the account of the remitter and the plurality of reserved amounts are encrypted based on homomorphic encryption; the second transaction further comprises a third zero knowledge proof generated based on the plurality of reserved amounts and the balance of the account of the remitter; and determining that the total amount of the plurality of reserved amounts is less than or equal to the balance of the account of the remitter comprises performing zero knowledge verification on the third zero knowledge proof based on a zero knowledge proof algorithm to determine that a sum of the plurality of reserved amounts comprised in the second transaction is less than or equal to the balance of the account of the remitter.” However, these limitations are a series of mathematical calculations based on selected information, i.e., directed to another abstract idea, and therefore do not cure the deficiencies of claim 1. See SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas).
Claim 10 recites “method according to claim 9, wherein the second transaction further comprises a fourth zero knowledge proof generated based on the plurality of reserved amounts; SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas).
Claims 13–17 and 19 contain language similar to claims 3–7 and 9–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 13–17 and 19 are also rejected under 35 U.S.C. § 101.
Allowable Subject Matter
Claims 1, 3–7, 9–11, 13–17, and 19–20 are allowed over the prior art of record. 
Response to Arguments
Applicant argues “features recited in the amended independent claims recite several improvements to the underlying technological field, which would make the claims patent-eligible under Prong Two of Revised Step 2A of the October 2019 Update to PTO’s Guidelines on Subject Matter Eligibility” (Response 10).
The Examiner respectfully disagrees. The only “additional element” recited by claim 1 is “a node in a blockchain network,” which is not an improvement to an underlying technological field. Each claim as a whole is directed to the abstract idea noted above. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.